361 S.W.3d 440 (2011)
In the Interest of: R.D.L., Jr., and R.M.L.
Juvenile Officer, Respondent,
v.
V.L. (Mother), Appellant.
No. WD 73135.
Missouri Court of Appeals, Western District.
November 15, 2011.
Ronald L. Jurgeson, Lee's Summit, MO, for Appellant.
*441 Darren Korte, Kansas City, MO, for Respondent.
Katherine J. Rodgers, Kansas City, MO, Guardian ad litem.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, and JAMES M. SMART, Jr., and GARY D. WITT, Judges.

ORDER
PER CURIAM:
This is a juvenile protection case. The circuit court assumed jurisdiction over two children, ordered the parents to attend therapy, and ordered the parents to refrain from administering corporal punishment. The primary issue is whether the court erred in finding abuse. We hold that there was substantial evidence that the mother abused the children. Accordingly, we affirm. Rule 84.16(b).